203 F.2d 715
Joseph CHENEY, Petitioner-Appellee,v.Louis STERNBERG, Trustee-Appellant.In the Matter of Melvin J. SCHNEIDER, Bankrupt.
No. 249.
Docket 22666.
United States Court of Appeals, Second Circuit.
Argued May 7, 1953.
Decided May 7, 1953.

Appeal from the United States District Court for the Western District of New York; John Knight, Judge.
Saperston, McNaughton & Saperston, Buffalo, N. Y. (Harry Wiltse, Buffalo, N. Y., of counsel), for trustee-appellant.
Maurice Lutwack, Buffalo, N. Y., for petitioner-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.